Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-2006

Michael v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 04-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Michael v. Horn" (2006). 2006 Decisions. Paper 505.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/505


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 04-9002



                            HUBERT L. MICHAEL,

                                                 Appellant
                                        v.

          MARTIN HORN, Commissioner, Pennsylvania Department of
        Corrections; *DAVID DIGUGLIELMO, Superintendent of the State
       Correctional Institution at Graterford; JOSEPH P. MAZURKIEWICZ,
         Superintendent of the State Correctional Institution at Rockview

                              * (Amended – See Clerk’s Order dated 1/6/05)




                  Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                       (D.C. Civil Action No. 96-cv-01554)
                  District Judge: Honorable Thomas I. Vanaskie



                            Argued January 12, 2006

         Before: AMBRO, GREENBERG and NYGAARD, Circuit Judges.

                        (Opinion filed August 18, 2006)


               ORDER AMENDING PUBLISHED OPINION

GREENBERG, Circuit Judge
             IT IS NOW ORDERED that the published Opinion in the above case filed
August 18, 2006, be amended as follows:

             On page 31, line 7, replace the word “is” with “in”, so that the sentence will
read: “The court started its opinion dismissing the petition by indicating that “[a]t issue
in ....”

             On page 32, line 14, replace the word “and” with “an”, so that the sentence
will read: “As did the death-sentenced inmate in Comer [v. Stewart, 230 F. Supp 2d
1016 (D. Ariz. 2002)], Mr. Michael ‘has made a competent and free choice, which is
merely an example ....”

              On page 40, line 10, replace the word “give” with “given”, so that the
sentence will read: “That circumstance has given rise to much litigation ....”


                                          By the Court,
                                          /s/ Morton I. Greenberg
                                          Circuit Judge


Dated: August 21, 2006




                                             2